                1    Deverie J. Christensen
                     Nevada State Bar No. 6596
                2    JACKSON LEWIS P.C.
                     Bank of America Plaza
                3    300 S. Fourth Street, Suite 900
                     Las Vegas, NV 89101
                4    Tel: (702) 921-2460
                     Email: donald.paradiso@jacksonlewis.com
                5
                     Emily M. Petroski
                6    Michigan State Bar No. P63336
                     JACKSON LEWIS P.C.
                7    2000 Town Center, Suite 1650
                     Southfield, MI 48075
                8    Tel: (248) 936-1900
                     Email: emily.petroski@jacksonlewis.com
                9    Admitted Pro Hac Vice

              10     Attorneys for Defendant
                     Tata America International Corporation
              11
                                                  UNITED STATES DISTRICT COURT
              12
                                                         DISTRICT OF NEVADA
              13
                     DANIEL ALVAREZ,                                      Case No. 2:18-cv-01733-RFB-NJK
              14
                                   Plaintiff,
              15
                            vs.                                           STIPULATION TO EXTEND STAY OF
              16                                                          PRE-TRIAL DEADLINES
                     TATA AMERICA INTERNATIONAL
              17     CORPORATION, a New York Corporation,

              18                   Defendant.

              19            Plaintiff Daniel Alvarez and Defendant Tata America International Corporation, by and

              20     through their respective counsel, hereby file this Stipulation to Extend Stay of Pre-Trial Deadlines.

              21            The parties reached a resolution of this case following the mediation conducted on Friday,

              22     January 31, 2020. On February 14, 2020, the Court entered a Stipulated Order Staying all Pre-Trial

              23     Deadlines. Due to Plaintiff’s representation that he has been hospitalized and admitted to the ICU,

              24     the parties request additional time to execute settlement documents and submit a stipulation seeking

              25     dismissal with prejudice of this entire case.

              26            Accordingly, the parties respectfully request that the Court extend the stay of all pending

              27     pretrial deadlines in the Discovery Scheduling Plan and Order and the Court’s Order dated January

              28     21, 2020 (ECF No. 47) (e.g., deadline to file dispositive motions and joint pretrial order, etc.) and

JACKSON LEWIS P.C.
    LAS VEGAS
                1    February 14, 2020, and set a 60 day status check, to allow the parties to conclude resolution of this

                2    case without incurring additional fees and costs to comply with pre-trial deadlines, in light of

                3    Plaintiff’s representation that he has been hospitalized and admitted to the ICU and is unable to

                4    execute the agreement.

                5            DATED this 5th day of March, 2020.

                6    LAW OFFICES OF MICHAEL P. BALABAN                       JACKSON LEWIS P.C.
                7
                           /s/ Michael P. Balaban                                   /s/ Deverie J. Christensen
                8    Michael P. Balaban, Esq.                                Deverie J. Christensen, Esq.
                     Nevada Bar No. 9370                                     Nevada Bar No. 6596
                9    10726 Del Rudini Street                                 300 S. Fourth Street, Suite 900
                     Las Vegas, Nevada 89141                                 Las Vegas, Nevada 89101
              10
                                                                             Emily M. Petroski, Admitted Pro Hac Vice
              11                                                             Michigan State Bar No. P63336
                                                                             2000 Town Center, Suite 1650
              12                                                             Southfield, MI 48075
              13     Attorney for Daniel Alvarez                             Attorneys for Tata America
                                                                             International Corporation
              14

              15

              16

              17                                                   ORDER

              18
                        The Court GRANTS the stipulation and SETS a status conference for 11:00 a.m. on May 11,
              19
                        2020. If a stipulation of dismissal is filed before that date, the Court will vacate the hearing.
              20

              21           IT IS SO ORDERED          March 9, 2020                    , 2020.

              22

              23

              24

              25                                            U.S. Magistrate Judge

              26

              27

              28
JACKSON LEWIS P.C.
   LAS VEGAS                                                           -2-
